Exhibit 10.71

SUMMARY OF ANNUAL CASH INCENTIVE BONUS AWARDS,

LONG-TERM PERFORMANCE AWARDS, STOCK OPTIONS AND RESTRICTED COMMON

SHARES GRANTED IN FISCAL 2017 FOR NAMED EXECUTIVE OFFICERS

Annual Cash Incentive Bonus Awards Granted In Fiscal 2017

The following table sets forth the annual cash incentive bonus awards granted to
the following named executive officers (“NEOs”) of Worthington Industries, Inc.
(the “Company”) under the Worthington Industries, Inc. Annual Incentive Plan for
Executives for the twelve-month performance period ending May 31, 2017:

Annual Cash Incentive Bonus Awards Granted for Fiscal 2017

 

Name

   Annual Cash Incentive Bonus Awards for  Twelve-Month
Performance Period Ending May 31, 2017 (1)        Threshold ($)      Target ($)
     Maximum ($)  

John P. McConnell

     442,900         885,800         1,771,600   

B. Andrew Rose

     288,450         576,900         1,153,800   

Mark A. Russell

     350,000         700,000         1,400,000   

Geoffrey G. Gilmore

     240,000         480,000         960,000   

Virgil L. Winland

     225,000         450,000         900,000   

 

(1)

Payouts which can be earned under these annual cash incentive bonus awards are
generally tied to achieving specified levels (threshold, target and maximum) of
corporate economic value added (“EVA”) and earnings per share (“EPS”) for the
twelve-month performance period with each performance measure carrying a 50%
weighting. For Mr. Gilmore, a Pressure Cylinders business unit executive, the
corporate EPS measure carries a 20% weighting, the applicable Pressure Cylinders
operating income (“EOI”) carries a 30% weighting, and the Pressure Cylinders EVA
carries a 50% weighting. For all calculations, restructuring charges and
non-recurring items are excluded and EPS and the Steel Processing business unit
EOI results are to be adjusted to eliminate the impact of FIFO gains and
losses. If the performance level falls between threshold and target or between
target and maximum, the award is linearly prorated. If threshold levels are not
reached for any performance measure, no annual cash incentive bonus will be
paid. Annual cash incentive bonus award payouts earned will be made within a
reasonable time following the end of the performance period. In the event of a
change in control of the Company (followed by actual or constructive termination
of an NEO’s employment during the performance period), the annual cash incentive
bonus award would be considered to be earned at “target” and payable as of the
date of termination of employment.

 

1



--------------------------------------------------------------------------------

Long-Term Performance Awards, Option Awards and Restricted Common Share Awards
Granted in Fiscal 2017

The following table sets forth the long-term performance awards (consisting of
long-term cash performance awards and long-term performance share awards) for
the three-fiscal-year period ending May 31, 2019 and the option awards and
restricted common share awards granted to the NEOs in the fiscal year ending May
31, 2017 (“Fiscal 2017”).

Long-Term Performance Awards, Option Awards and Restricted Common Share Awards
Granted in Fiscal 2017

 

Name

  Long-Term Cash Performance Awards for  Three-
Fiscal-Year Period Ending May 31, 2019 (1)     Long-Term Performance Share 
Awards for Three-Fiscal-
Year Period Ending May 31, 2019 (1)     Option
Awards:
Number of
Common
Shares
Underlying
Options (2)     Exercise
or Base
Price  of
Option
Awards
($/Share) (2)      Restricted
Common
Share
Awards     Threshold
($)     Target
($)     Maximum
($)     Threshold
(# of
Common
Shares)     Target
(# of
Common
Shares)     Maximum
(# of
Common
Shares)         

John P. McConnell

    500,000        1,000,000        2,000,000        7,500        15,000       
30,000        26,500        42.30         22,500 (3) 

B. Andrew Rose

    300,000        600,000        1,200,000        3,750        7,500       
15,000        13,500        42.30         12,000 (3) 

Mark A. Russell

    300,000        600,000        1,200,000        3,750        7,500       
15,000        13,500        42.30         12,000 (3) 

Geoffrey G. Gilmore

    165,000        330,000        660,00        2,500        5,000        10,000
       7,500        42.30         8,000 (3) 

Virgil L. Winland

    115,000        230,000        460,000        1,313        2,625        5,250
       4,000        42.30         3,800 (3) 

 

(1)

These columns show the potential payouts under the long-term cash performance
awards and the long-term performance share awards granted to the NEOs under the
Worthington Industries, Inc. Amended and Restated 1997 Long-Term Incentive Plan
(the “1997 LTIP”) for the three-fiscal-year performance period from June 1, 2016
to May 31, 2019. Payouts of long-term cash performance awards and long-term
performance share awards for corporate executives are tied to achieving
specified levels (threshold, target and maximum) of cumulative corporate EVA for
the three-fiscal-year performance period and EPS growth over that performance
period, with each performance measure carrying a 50% weighting. For Mr. Gilmore,
a Pressure Cylinders business unit executive, the cumulative corporate EVA and
EPS growth measures together carry a 50% weighting, and the Pressure Cylinders
business unit EOI targets are weighted 50%. In all calculations, restructuring
charges and non-recurring items are excluded, and EPS and Steel Processing
business unit EOI results are to be adjusted to eliminate the impact of FIFO
gains or losses. No awards are paid or distributed if none of the
three-fiscal-year threshold financial measures are met. If the performance
levels fall between threshold and target or between target and maximum, the
award is linearly prorated.

(2)

Effective June 30, 2016, under the Worthington Industries, Inc. 2010 Stock
Option Plan, the NEOs were granted non-qualified stock options with respect to
the number of common shares shown, with an exercise price equal to $42.30, the
fair market value of the underlying common shares on the date of grant. The
options become exercisable over three years in increments of 33% per year on
each anniversary of their grant date.

(3)

These annual time-vested restricted common share awards were granted effective
June 30, 2016 under the 1997 LTIP.

 

2